DETAILED ACTION

	This office action is in regards to the amendment dated August 31, 2022. 
	Claims 1 and 10 have been amended. Claims 1-20 remain pending in this application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shick et al. (DE 3407951 A1), hereafter Shick, and evidenced with Uchida et al. (US 2019/0145307 A1).
Regarding claim 1, Shick discloses a piston discharge structure (Fig. 1) for a plasma cloud excitation engine (it’s know that plasma is generated from the high voltage power supply taught by Shick, as evidenced with Uchida reference), comprising: a movement electrode (20), provided at a top portion of a piston (14) and comprising a first combination shape and a first movement electrode structure (Fig. 1), a distributed multi-cavity combustion chamber, provided at the top portion of the piston (Fig. 1), a fixed electrode (22a), provided at a top portion of a cylinder block or a bottom portion of a cylinder head (24) and comprising a second combination shape and a second structure (Fig. 1), and a variable interval discharge region, defined by the movement electrode and the fixed electrode, wherein the fixed electrode is configured to be connected with an external power supply to form a voltage difference between the fixed electrode and the movement electrode [0022].
	Regarding claim 2, Shick also discloses the piston discharge structure according to claim 1,wherein the movement electrode comprises at least one first discharge electrode (20), the at least one first discharge electrode is provided at the top portion of the piston and comprises the first combination shape and the first movement electrode structure (Fig. 1), the at least one first discharge electrode is integrated with the piston, and the at least one first discharge electrode is configured to reciprocate with the piston, the piston is connected with a crank connection rod (13) of the engine, and the piston is connected with a common ground through the crank connection rod of the engine, and a shape of the at least one first discharge electrode is the same as a shape of the fixed electrode, and an axis of the shape of the at least one first discharge electrode is coincident with an axis of the shape of the fixed electrode (Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shick et al. (DE 3407951 A1).
Regarding claims 3-20, Shick does not disclose a piston comprising: a movement electrode having a particular structure that includes trapezoidal cross-section, arranged in concentric rings having the same height and arranged at a specific distance, further comprising notches and concave regions; and, a fixed electrode comprising a group of closed-circle discharge rings have a particular shape and size that coincides with the movement electrode. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the electrodes of Shick to have the structure as claimed, since the applicant has not provided a sufficient understanding why the particular structure is of importance and it how it overcomes the prior art. Since applicant has not disclosed that the particular structure of the electrodes solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally well with the electrodes of Shick.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Claims 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shick et al. (DE 3407951 A1), in view of Storm (US 8,424,501 B2).
Regarding claims 3-20, Shick does not disclose the movement electrode comprises at least one group of open discharge rings comprising a first innermost discharge ring, a first outermost discharge ring, and at least one first intermediate discharge ring located between the first innermost discharge ring and the first outermost discharge ring, the first innermost discharge ring is provided with a first height, a cross section of the first innermost discharge ring along a radial direction is in a trapezoidal shape with an upper end and a lower end that is wider than the upper end, and an upper surface of the first innermost discharge ring comprises a discharge surface, an upper surface of the at least one first intermediate discharge ring comprises a discharge surface, an upper surface of the first outermost discharge ring comprises a discharge surface, the discharge surface of the first innermost discharge ring simultaneously serves as the top surface of the piston, and a plurality of discharge surfaces of the at least one group of open discharge rings are equal in height and parallel to each other. Storm discloses a piston (64) having a movement electrode (70), “raised elements 70 can be provided in any one of a number of geometric patterns to provide an appropriate widespread initiator of combustion”. Column 6, line 50-53). Storm further discloses a cross-section having a trapezoidal shape with an upper end and a lower end that is wider than the upper end (Fig. 4), and a fixed electrode having the same structure as the movement electrode (Fig. 4). Storm also discloses embodiments wherein the electrodes are arranged in a ring shape and further having notches (372, Fig. 31) and concave regions (Fig. 4). It would have been obvious to a person having ordinary skill in the art before the effective filing dated of the clamed invention to provide a piston of Shick with electrodes having a desired shape and structure in order to improve on the combustion process. Similarly in would have been obvious to a person having ordinary skill in the art to provide the dimensions for the height, depth and distance such as to optimize the combustion outcome, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747